Title: To Benjamin Franklin from Richard Bache, 2 May 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir
Philadelphia May 2d: 1780.
Your last Letters to us were dated October, but we have had the pleasure since of hearing you were well in January— I have wrote you repeatedly of late; By this Ship a Son of Mr. Jos: Fox, & another of Judah Foulke go Passengers, their Friends have applied to me for Letters of introduction to you. I have given them Letters, tho’ I hesitated a while about it, because I was not well acquainted with the young Men’s political Principles, and I knew that some of their most intimate connections were Tories. I hope however, that you will find them deserving your notice— I herewith send you three packets of Newspapers, which I have committed to Mr. Robert Mease’s Care, he is Brother to Mathew Mease, who was on board Paul Jones’ Ship the Poor Richard, when he took the Serapis; he is a good Whig & an honest Man— Should he visit Paris, he will deliver this himself; if not, he will forward it with the papers to you.— Sally writes you by this opportunity. Accept our Love & Duty—Remember us to Temple & Ben & believe me to be ever Your affectionate son
Rich Bache
Dr. Franklin
 
Addressed: His Excelly. / Dr. Benjamin Franklin / Minister Plenipotentiary from the / United States of No. America at the / Court of Versailles / favored by Mr. Mease
